        CASE 0:20-cv-02070-WMW-DTS Doc. 1 Filed 09/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                    THIRD DIVISION
                                DISTRICT OF MINNESOTA


 Cedric M. Wilson,                                             Our File No. ___________

               Plaintiff,

        v.                                             NOTICE FOR REMOVAL

 Walgreen Co. an Illinois Corporation
 authorized to do business in Minnesota
 d/b/a Walgreens and d/b/a Walgreens-
 Store #6447,

               Defendant.

TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
       OF MINNESOTA:


       Petitioners\Defendants respectfully show and allege the following in support of

their Petition for Removal.

       1. Petitioners are the Defendants in an action commenced against them in

Hennepin County District Court entitled Cedric M. Wilson v. Walgreen Co. an Illinois

Corporation authorized to do business in Minnesota d/b/a Walgreens and d/b/a

Walgreens-Store #6447. A true and correct copy of the Summons and Complaint served

upon petitioners is attached as Exhibit “A”. No further proceedings have taken place in

the state action.

       2. Plaintiff, Cedric M. Wilson, is and was at all relevant times a citizen who resides

in the County of Ramsey and State of Minnesota. Petitioner\Defendant Walgreen Co. is
          CASE 0:20-cv-02070-WMW-DTS Doc. 1 Filed 09/29/20 Page 2 of 2




and at all relevant times a citizen and incorporated in the State of Illinois with its principal

place of business in City of Deerfield in the State of Illinois.

         3. Complete diversity exists among the parties to this action and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

         4. Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, and the entire matter is one which may be removed to this

Court pursuant to 28 U.S.C. § 1441.

         5. The Summons and Complaint in the state action was served on Defendant on

or about September 18, 2020, and Petitioner\Defendant has filed this Notice to Remove

within thirty (30) days after service of the Summons and Complaint.

         WHEREFORE, Petitioner\Defendant prays that the state action pending against

them be removed to this Court.

Dated:       September 29 , 2020.           Lind, Jensen, Sullivan & Peterson
                                            A Professional Association


                                                   s/Brian A. Wood

                                            By_______________________________
                                                 Brian A. Wood #141690
                                            Attorneys for Defendant
                                            1300 AT&T Tower
                                            901 Marquette Avenue South
                                            Minneapolis, Minnesota 55402
                                            (612) 746-0151
                                            brian.wood@lindjenen.com
